IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER               SCOTT     NOT FINAL UNTIL TIME EXPIRES TO
HOFFMAN,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-4894
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed June 6, 2017.

An appeal from the Circuit Court for Duval County.
Charles W. Arnold, Judge.

Andy Thomas, Public Defender, and Glen P. Gifford, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., B.L. THOMAS and RAY, JJ., CONCUR.